Title: To Thomas Jefferson from Zebedee Cook, 9 August 1808
From: Cook, Zebedee,Fitz, John
To: Jefferson, Thomas


                  
                  The petition of the Inhabitants of Newburyport in legal Town meeting assembled,
                  Respectfully represents;
                  That they have severely suffered from the operation of the Laws laying and enforcing an Embargo on all Ships and Vessels in the ports and harbours of the United States, not only in common with their fellow Citizens throughout the Union, but peculiarly from their local situation, their large interest in shipping and merchandize, their dependence on commerce, and the perishable nature of their principal exports. They flatter themselves that they are and ever will be ready to manifest their patriotism in making every necessary sacrifice for the good of their Country and they have yielded to these Laws unlimited respect and Submission, whatever difference of opinion may have existed, as to their expediency or constitutionality. But so distressing are the embarassments produced by the Embargo, that they cannot contemplate its continuance, without serious and alarming apprehensions.
                  It is surely needless to detail to your Excellency the various evils that must result from a total suspension of commerce, to a people long habituated to a maritime trade and enterprize, whose resources depend no less on the ocean than the land, and whose shipping and commodities are thus left to waste and perish on their hands, not only to the immense loss of property, but in some instances the danger of health and life. Feeling as your petitioners do, the accumulating pressure of these evils and confident that your Excellency is disposed, so far as you are constitutionally authorized, to grant them relief, they are happy to find by the Laws of the United States, it appears to be within your power, by suspending the Embargo, in whole or in part, whenever events in Europe may in your opinion render it safe and expedient. Your petitioners rejoice in the belief that such events have now taken place. They also rejoice that these events are of a nature so honorable to humanity, and so propitious to the freedom and independence of nations. Spain is emancipated and has asserted her ancient dignity and independence with a Spirit and resolution, that promise success to her glorious exertions. An immediate peace of course takes place between that Nation and Great Britain and Spain with her immense colonies, to which we may also add Portugal and her dependencies, will now invite to a Commerce, interdicted by no decrees or orders of the belligerents: a Commerce beyond example important to Americans, which if opened to them, would furnish a ready and most lucrative market for their supplies and perishing commodities: which would afford them a relief from present sufferings and a source of incalculable future benefits and which if now neglected by them, may be seized and enjoyed by others to their perpetual Exclusion.
                  Your petitioners cannot deny themselves the pleasure of congratulating your Excellency on the pleasing opportunity which you now have of restoring your suffering countrymen to the blessings of Commerce and at the same time putting it in their power to indulge their sympathies for a gallant people nobly Struggling against oppression and who were among the first to afford them assistance in their own Struggles for national Independence.     Your petitioners therefore pray your Excellency in pursuance of the powers Vested in you, by the Congress of the United States, to suspend the operation of the Embargo, at least so far as immediately to admit a free intercourse with Spain and Portugal and their respective colonial dependencies. And as in duty bound, will ever pray
                  
                     Zebedee Cook
                     
                     Abr Perkins
                     
                     Daniel A. White
                     
                     Amos Tappan
                     
                     Stephen Holland
                     
                     Selectmen of Newburyport
                  
                  
                     At a legal Meeting of the freeholders and other Inhabitants of the Town of Newburyport, qualified by law to vote in town affairs, held August the ninth, 1808.
                     Voted, Unanimously, that the Selectmen be requested in behalf of the Inhabitants to sign the foregoing Petition to the President of the United States; and to forward the same to the Secretary of State.
                     A true copy of record.
                  
                  
                     Attest, John Fitz, Town Clerk.
                  
                  
                     Newburyport August 9, 1808.
                  
               